



 
ZST DIGITAL NETWORKS, INC.
 
 
COMMON STOCK PURCHASE AGREEMENT
 
THIS COMMON STOCK PURCHASE AGREEMENT(the “Agreement”) is made as of the 14th day
of January 2009, by and between ZST Digital Networks, Inc., a Delaware
corporation (the “Company”), and [__________] (“Purchaser”).
 
Whereas, the Company desires to issue, and Purchaser desires to acquire, stock
of the Company as herein described, on the terms and conditions hereinafter set
forth;
 
Now, Therefore, It Is Agreed between the parties as follows:
 
1.           Purchase and Sale of Stock.  Purchaser hereby agrees to acquire
from the Company, and the Company hereby agrees to sell to Purchaser, an
aggregate of [_________] ([_____]) shares of the Common Stock of the Company,
par value $0.001 per share (the “Securities”), in consideration for $0.2806 per
share.
 
2.           The closing hereunder, including payment for and delivery of the
Securities shall occur at the offices of the Company immediately following the
execution of this Agreement, or at such other time and place as the parties may
mutually agree, such monies to be released subject to that certain Escrow
Agreement dated January 9, 2009.
 
3.           Restrictive Legends.  All certificates representing the Securities
shall have endorsed thereon legends in substantially the following forms (in
addition to any other legend which may be required by other agreements between
the parties hereto):
 
(a)           “THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 AS AMENDED.  THEY MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR AN OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.”
 
(b)           Any legend required by appropriate blue sky officials.
 

 
 

--------------------------------------------------------------------------------

 

4.           Investment Representations.  In connection with the purchase of the
Securities, Purchaser represents to the Company the following:
 
(a)           Purchaser has such knowledge and experience in financial and
business matters that Purchaser is capable of evaluating the merits and risks of
the acquisition of the Securities and, by reason of Purchaser’s financial and
business experience (either alone or together with any Purchaser
representative), Purchaser has the capacity to protect Purchaser’s interest in
connection with the acquisition of the Securities.  Purchaser is financially
able to bear the economic risk of the investment, including the total loss
thereof.  If Purchaser is a corporation, partnership, trust or other entity,
Purchaser was not organized for the specific purpose of acquiring the
Securities.
 
(b)           Purchaser has (i) a preexisting personal or business relationship
with the Company or one or more of its officers, directors, or control persons
or (ii) by reason of Purchaser’s business or financial experience, or by reason
of the business or financial experience of Purchaser’s financial advisor who is
unaffiliated with and who is not compensated, directly or indirectly, by the
Company of any affiliate or selling agent of the Company, Purchaser is capable
of evaluating the risks and merits of this investment and of protecting
Purchaser’s own interests in connection with this investment
 
(c)           Purchaser has received and reviewed all information Purchaser
considers necessary or appropriate for deciding whether to purchase the
Securities.  Purchaser further represents that Purchaser has had an opportunity
to ask questions and receive answers from the Company and its officers and
employees regarding the terms and conditions of purchase of the Securities and
regarding the business, financial affairs and other aspects of the Company and
has further had the opportunity to obtain any information (to the extent the
Company possesses or can acquire such information without unreasonable effort or
expense) which Purchaser deems necessary to evaluate the investment and to
verify the accuracy of information otherwise provided to Purchaser.
 
(d)           Purchaser acknowledges that the Securities have not been
registered under the Securities Act of 1933, as amended (the “Act”), or
qualified under any applicable blue sky laws in reliance, in part, on the
representations and warranties herein.  Such Securities are being acquired by
Purchaser for investment purposes for Purchaser’s own account only and not for
sale or with a view to distribution of all or any part of such Securities.  No
other person will have any direct or indirect beneficial interest in the
Securities.
 
(e)           Purchaser understands that the Securities are “restricted
securities” under the federal securities laws in that such securities will be
acquired in a transaction not involving a public offering, and that under such
laws and applicable regulations such securities may be resold without
registration under the Act only in certain limited circumstances and that
otherwise such securities must be held indefinitely.  In this connection,
Purchaser represents that Purchaser understands the resale limitations imposed
by the Act and is familiar with SEC Rule 144, as presently in effect, and the
conditions which must be met in order for that Rule to be available for resale
of “restricted securities,” including the requirement that the securities must
be held for at least one year after Purchaser acquires the securities from the
Company prior to resale and the condition that there be available to the public
current information about the Company under certain circumstances.  Purchaser
understands that the Company has not made such information available to the
public and has no present plans to do so.
 

 
.
 
2

--------------------------------------------------------------------------------

 



 
(f)           Without in any way limiting the representations set forth above,
Purchaser further agrees not to make any disposition of all or any portion of
the Securities purchased hereunder unless and until:
 
(i)           There is then in effect a registration statement under the Act
covering such proposed disposition and such disposition is made in accordance
with such registration statement and any applicable requirements of state
securities laws; or
 
(ii)           (A)           Purchaser shall have notified the Company of the
proposed disposition and shall have furnished the Company with a detailed
statement of the circumstances surrounding the proposed disposition and (B) if
reasonably requested by the Company, Purchaser shall have furnished Company with
a written opinion of counsel, reasonably satisfactory to the Company, that such
disposition will not require registration of any securities under the Act or the
consent of or a permit from appropriate authorities under any applicable state
securities law.  Purchaser understands that the Company will not require
opinions of counsel for transactions made pursuant to SEC Rule 144, provided it
is provided with all certificates and other information it may reasonably
request to permit it to determine that the subject disposition is, in fact,
exempt from the registration requirements of the Act pursuant to SEC Rule 144.
 
(g)           In the case of any disposition of any of the Securities pursuant
to SEC Rule 144, in addition to the matters set forth in paragraph (f) above,
Purchaser shall promptly forward to the Company a copy of any Form 144 filed
with the SEC with respect to such disposition and a letter from the executing
broker satisfactory to the Company evidencing compliance with SEC Rule 144.  If
SEC Rule 144 is amended or if the SEC’s interpretation thereof in effect at the
time of any such disposition by Purchaser have changed from its present
interpretations thereof, Purchaser shall provide the Company with such
additional documents as it may reasonably require.
 
(h)           Purchaser has received all requisite approvals from the competent
authorities in the People's Republic of China, and all required registrations,
certifications and approvals for the purchase of the Securities under the laws
of the People's Republic of China have been received by the Purchaser.


 
5.           Refusal to Transfer. The Company shall not be required (a) to
transfer on its books any shares of Securities of the Company which shall have
been transferred in violation of any of the provisions set forth in this
Agreement or (b) to treat as owner of such shares or to accord the right to vote
as such owner or to pay dividends to any transferee to whom such shares shall
have been so transferred.
 
6.           No Employment Rights. This Agreement is not an employment contract
and nothing in this Agreement shall affect in any manner whatsoever the right or
power of the Company (or a parent or subsidiary of the Company) to terminate
Purchaser’s employment for any reason at any time, with or without cause and
with or without notice.
 

 
.
 
3

--------------------------------------------------------------------------------

 

7.           Miscellaneous.
 
(a)           Notices.  Any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given upon personal delivery or
sent by telegram or fax or upon deposit in the United States Post Office, by
registered or certified mail with postage and fees prepaid, addressed to the
other party hereto at his address hereinafter shown below its signature or at
such other address as such party may designate by ten (10) days’ advance written
notice to the other party hereto.
 
(b)           Successors and Assigns. This Agreement shall inure to the benefit
of the successors and assigns of the Company and, subject to the restrictions on
transfer herein set forth, be binding upon Purchaser, Purchaser’s successors,
and assigns.
 
(c)           Attorneys’ Fees; Specific Performance.  Purchaser shall reimburse
the Company for all costs incurred by the Company in enforcing the performance
of, or protecting its rights under, any part of this Agreement, including
reasonable costs of investigation and attorneys’ fees.
 
(d)           Governing Law; Venue.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware.  The parties
agree that any action brought by either party to interpret or enforce any
provision of this Agreement shall be brought in, and each party agrees to, and
does hereby, submit to the jurisdiction and venue of, the appropriate state or
federal court for the district encompassing the Company’s principal place of
business.
 
(e)           Further Execution.  The parties agree to take all such further
action (s) as may reasonably be necessary to carry out and consummate this
Agreement as soon as practicable, and to take whatever steps may be necessary to
obtain any governmental approval in connection with or otherwise qualify the
issuance of the securities that are the subject of this Agreement.
 
(f)           Independent Counsel.  Purchaser acknowledges that this Agreement
has been prepared on behalf of the Company by K&L Gates LLP, counsel to the
Company and that K&L Gates LLP does not represent, and is not acting on behalf
of, Purchaser.  Purchaser has been provided with an opportunity to consult with
Purchaser’s own counsel with respect to this Agreement.
 
(g)           Entire Agreement; Amendment.  This Agreement constitutes the
entire agreement between the parties with respect to the subject matter hereof
and supersedes and merges all prior agreements or understandings, whether
written or oral.  This Agreement may not be amended, modified or revoked, in
whole or in part, except by an agreement in writing signed by each of the
parties hereto.
 
(h)           Severability.  If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the parties agree to renegotiate
such provision in good faith.  In the event that the parties cannot reach a
mutually agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and (iii)
the balance of the Agreement shall be enforceable in accordance with its terms.
 
(i)           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.
 

 
.
 
4

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have executed this Agreement as of the
day and year first above written.
 

  ZST Digital Networks Inc.          
 
By:
        Name:  Zhong Bo       Title: Chief Executive Officer      
 
Address:  Building 28, Huzhu Road, Zhongyuan District, Zhengzhou, People’s
Republic of China
 

 
 

  [Purchaser]          
 
By:
                        Address:  [____________________]  

 
                                                                           
 

 
.
 
5

--------------------------------------------------------------------------------

 
